J-S27010-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD ANDRE KENNEDY                      :
                                               :
                       Appellant               :   No. 1451 WDA 2019

         Appeal from the Judgment of Sentence Entered August 22, 2019
      In the Court of Common Pleas of Venango County Criminal Division at
                        No(s): CP-61-CR-0000725-2017


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                            FILED: JANUARY 25, 2022

        Appellant, Richard Andre Kennedy, appeals from the judgment of

sentence entered on August 22, 2019, following his jury trial convictions for

first-degree murder, second-degree murder, aggravated assault, kidnapping,

possession of an instrument of crime, possession of a prohibited offensive

weapon, abuse of corpse, and tampering with physical evidence.1 We affirm.

        We briefly summarize the facts and procedural history, as gleaned from

the certified record, as follows. On October 27, 2017, police were called to a

residence on New Street in Venango County. The residents of the home found

blood and physical damage inside the house and were concerned that a

woman named Tausha Baker was potentially missing. Police uncovered blood
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

118 Pa.C.S.A. §§ 2502(a), 2502(b), 2702(a)(1), 2901(a)(2), 907(a), 908(a),
5510, and 4910(1), respectively.
J-S27010-21



spatter, bloody clothing, and Baker’s tooth in the first floor of the residence

and a damaged frying pan from the yard. That same day, officers responded

to a call that there was a brush fire at a wooded garbage dump site on

Waterworks Road in Venango County, several miles from the residence on

New Street. Police recovered Baker’s severely burned body at that site. An

autopsy later revealed Baker sustained blunt force trauma to her head and

was stabbed multiple times in the head, neck, and torso. While police were

investigating at the New Street residence, Appellant and Amanda Cypher,

Appellant’s girlfriend and the co-defendant in this matter, arrived near the

location together. Cypher was apprehended and Appellant ran.

      Cypher gave several audio and video recorded statements to police

about the incident and ultimately testified against Appellant at a 13 day trial

in April 2019. Cypher testified that Appellant hit Baker five times in the head

with a frying pan in the kitchen of the New Street residence and then got on

top of her and hit her in the face multiple times with his fists. N.T., 4/10/2019,

at 103-105. Appellant then bound Baker’s arms and legs with duct tape. Id.

at 106. Appellant carried Baker out of the house, got in the backseat of a

maroon SUV with Baker, and told Cypher to drive toward the woods. Id. at

116-117.    Appellant additionally bound Baker’s hands with a white phone

charger cord that was inside the vehicle. Id. at 123. Appellant told Cypher

to stop the vehicle on Waterworks Road.     Id. at 118-119. Appellant stabbed

Baker with a knife multiple times in the right shoulder area. Id. at 120-121.

Appellant also cut his hand. Id. at 121. Appellant placed Baker on the ground

                                      -2-
J-S27010-21



and hit her in the head twice with a large rock.     Id. at 121-122. Cypher

complied with Appellant’s command to cut the hand bindings and remove

Baker’s bloody clothing. Id. at 123-124. Appellant rolled Baker’s body over

a hill. Id. at 125. Appellant directed Cypher to drive away but ordered her

to stop so he could throw the rock, knife, and Baker’s cellular telephone off

the side of the road. Id. at 126. Appellant and Cypher took off articles of

their clothing and Appellant hid them on a hillside along with Baker’s clothes

and a bloody blanket. Id. at 127-130. Appellant took a can of gasoline sitting

outside a nearby house.      Id. at 130.    Cypher drove Appellant back to

Waterworks Road where he set Baker’s body on fire. Id. at 132. Appellant

and Cypher went to several locations afterwards to clean away blood. Id. at

133-143. Eventually, Cypher drove Appellant back to Waterworks Road where

he set Baker’s body on fire again. Id. at 146-148. Appellant told Cypher, “No

face, no case.”    Id. at 145.       While Cypher testified that she smoked

crack-cocaine with Appellant preceding the incidents at issue and had been

with Appellant while he was intoxicated “quite a few” times before, she claimed

he was not acting unusually and did not have trouble communicating before,

during, or after the crimes. Id. at 91 and 139; see also N.T., 4/11/2019, at

17-20; id. at 62 (“He was fine.”).

       Several eyewitnesses corroborated Cypher’s timeline of events. One of

the residents of the house on New Street saw Cypher drive away in a maroon

SUV.   N.T., 4/5/2019, at 57-58.      A married couple passed a maroon SUV

parked on Waterworks Road and saw a man and woman matching descriptions

                                      -3-
J-S27010-21



of Appellant and Cypher standing nearby. Id. at 145-146. Police recovered

bloody clothing and a blanket from a “hollowed out tree trunk near 15 th and

Otter Streets.” N.T., 4/8/2019, at 78-100. Police also recovered a severed

white cellular phone charger cord. Id. at 102. Pursuant to a search warrant,

police recovered a gasoline can with blood on the handle from the maroon

SUV. Id. at 32. Subsequent testing revealed that Appellant’s DNA was found

on the gasoline can. N.T., 4/9/2019, at 544. Blood swabs taken from the

house on New Street and from inside the maroon SUV showed the presence

of the victim’s DNA. Id. at 542-558. Upon his arrest, police took fingernail

clippings from Appellant and the victim’s DNA was later detected under the

fingernails of Appellant’s right hand.         Id. at 554.    The jury also viewed

surveillance recordings police recovered from a residence on Waterworks

Road, a daycare near the New Street residence, a gas station, and the security

camera from City Hall which showed images of the maroon SUV. See N.T.,

4/12/2019.

       On April 17, 2019, a jury convicted Appellant of the aforementioned

crimes.    On August 22, 2019, the trial court sentenced Appellant to two

concurrent     sentences     of   life   imprisonment   for   the   first-degree   and

second-degree murder convictions.2 Consecutive to the concurrent terms of

____________________________________________


2  See Commonwealth v. Crissman, 195 A.3d 588, 594 (Pa. Super. 2018)
(“[F]irst and second-degree murder convictions do not merge under 42
Pa.C.S.A. § 9765. First-degree murder requires proof of a specific intent to
kill in all cases while second-degree murder does not, and second-degree



                                           -4-
J-S27010-21



life imprisonment, the trial court imposed an aggregate sentence of 71 to 168

years of imprisonment for the remaining crimes.3 This timely appeal resulted.4

       On appeal, Appellant presents the following issues for our review:

        I.    Did the trial court err when it failed to suppress evidence of
              the co-defendant’s statement/cooperation, where evidence
              was purposefully withheld by the Commonwealth?

       II.    Did the trial court err in prohibiting the testimony of Dr.
              Lawrence Guzzardi, related to the defense of voluntary
              intoxication to the charge of first[-]degree murder?

      III.    Did the trial court err in failing to instruct the jury on the
              defense of voluntary intoxication to the charge of
              first[-]degree murder, when there was circumstantial
              evidence of consumption of drugs and alcohol by
              [Appellant]?

       IV.    Was the evidence insufficient in this case to convict
              [Appellant] of first[-]degree and/or second[-]degree
              [murder]?



____________________________________________


murder requires the commission of an enumerated underlying felony while
first-degree murder does not.”).
3 The crimes of aggravated assault and kidnapping merged for sentencing

purposes. The trial court imposed the sentences for the remaining attendant
crimes consecutively to each other.

4  Appellant filed a notice of appeal on September 19, 2019. On September
23, 2019, the trial court ordered Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). Appellant complied
timely after the trial court granted a request for an extension in order to
acquire the notes of testimony from trial. Subsequently, the trial court did
not issue an opinion pursuant to Pa.R.A.P. 1925(a). Instead, on December
18, 2020, the trial court filed a statement sur Rule 1925(a) opinion asserting
it relied upon the record in all the matters on appeal. Upon review of the
record, on March 12, 2019, the trial court issued a pretrial opinion which
specifically addressed the second issue presented on appeal.

                                           -5-
J-S27010-21



Appellant’s Brief at 2-3 (complete capitalization omitted; roman numerals

added).

      In his first issue presented, Appellant claims that the trial court erred in

ruling on his motion to dismiss, wherein he alleged the Commonwealth

committed a discovery violation in contravention of Brady v. Maryland, 373

U.S. 83 (1963). See Appellant’s Brief at 22-24. Appellant maintains that,

before trial, the Commonwealth possessed a written statement that

co-defendant Cypher gave to the police but the Commonwealth did not

disclose it to Appellant until after the conclusion of the first day of trial. Id.

at 22. Appellant argues that the trial court’s reliance on Commonwealth v.

Burke, 781 A.2d 1136 (Pa. 2001) was erroneous because “in this case, the

failure to turn over [the document] was not the result of confusion between

the police and the prosecutor but solely based on an error by the prosecutor.”

Id. at 24. Appellant claims that he was prejudiced by the late disclosure and

that dismissal of his homicide and related charges is the appropriate remedy

for the Commonwealth’s Brady violation. Id. at 21.

      Our standard of review is as follows:

      Decisions involving discovery matters are within the sound
      discretion of the trial court and will not be overturned absent an
      abuse of that discretion. While the trial court retains the discretion
      to fashion an appropriate remedy when a party has violated the
      discovery rules, such discretion is not unfettered. An abuse of
      discretion is not merely an error of judgment, but is rather the
      overriding or misapplication of the law, or the exercise of
      judgment that is manifestly unreasonable, or the result of bias,
      prejudice, ill-will or partiality, as shown by the evidence of record.



                                      -6-
J-S27010-21



Commonwealth v. Santos, 176 A.3d 877, 882 (Pa. Super. 2017).

      “[T]here are three necessary components that demonstrate a violation

of the Brady strictures: the evidence was favorable to the accused, either

because it is exculpatory or because it impeaches; the evidence was

suppressed by the prosecution, either willfully or inadvertently; and prejudice

ensued.” Burke, 781 A.2d at 1141. In Burke, the Pennsylvania Supreme

Court further stated:

      Because of the compelling societal interest in prosecuting criminal
      defendants to conclusion, [our Supreme] Court has recognized
      that dismissal of charges is an extreme sanction that should be
      imposed sparingly and [] only in cases of blatant prosecutorial
      misconduct. As [previously] explained:

         Dismissal of criminal charges punishes not only the
         prosecutor ... but also the public at large, since the public
         has a reasonable expectation that those who have been
         charged with crimes will be fairly prosecuted to the full
         extent of the law. Thus, the sanction of dismissal of criminal
         charges should be utilized only in the most blatant cases.
         Given the public policy goal of protecting the public from
         criminal conduct, a trial court should consider dismissal of
         charges where the actions of the Commonwealth are
         egregious and where demonstrable prejudice will be
         suffered by the defendant if the charges are not dismissed.

      [Commonwealth v. Shaffer, 712 A.2d 749, 752 (Pa. 1998)];
      see also Commonwealth v. McElligott, 432 A.2d 587, 589 (Pa.
      1981) (“The remedy of discharge without a fair and complete
      fact-finding procedure is extreme and will not be invoked absent
      deliberate bad faith prosecutorial misconduct”); Commonwealth
      v. Smith, 615 A.2d 321, 325 (Pa. 1992) (dismissal of charges is
      appropriate only where “prosecutorial misconduct is intended to
      provoke the defendant into moving for a mistrial, [or where] the
      conduct of the prosecutor is intentionally undertaken to prejudice
      the defendant to the point of the denial of a fair trial”).

Id. at 1144.

                                     -7-
J-S27010-21



      Ultimately, the Burke Court concluded:

      Rather than prosecutorial misconduct, it appears that [the Burke]
      case primarily involve[d] miscommunication between the police
      departments involved in the investigation and/or police
      mishandling of the evidence. The materials were compiled by the
      Ohio Township police. The Allegheny County police, however,
      assumed jurisdiction over the investigation several hours after the
      incident. The prosecutor relied exclusively upon the Allegheny
      County police to supply her with evidence responsive to the
      defense's discovery requests. The prosecutor suggested that
      there may have been some confusion between the departments
      as to whether the Ohio Township police had, in fact, turned over
      the items in question to the Allegheny County police. It was also
      suggested that [a] handwritten statement may have been misfiled
      by the Allegheny County police in a file on an unrelated matter[.
      I]t is apparent from the record that it did not result from deliberate
      misconduct by the prosecutor designed to compel [Burke] into
      moving for a mistrial or to deprive [him] of a fair trial.

Id. at 1145–1146.

      In this case, the Commonwealth explained that, after the first day of

trial, the prosecutor asked one of the investigating officers if the police were

in possession of additional photographs of the co-defendant that had not been

turned over. N.T., 4/4/2019, at 4. The officer told the Commonwealth that

he had delivered a “blue binder” to the Commonwealth’s office the week prior

to trial. Id. According to the Commonwealth, the officer believed that the

Commonwealth already had all of the documents that were contained in the

binder. Id. at 5; 16. However, upon further inspection of the blue binder

after trial began, the Commonwealth found a signed, written statement given

to police by co-defendant Cypher. Id. at 7-8. As a result, the prosecutor

found defense counsel having dinner at his hotel and gave him the documents

from the blue binder before the second day of trial.            Id. at 5.      The

                                      -8-
J-S27010-21



Commonwealth argued that the written statement correlated with two audio

and video recordings of Cypher’s statements to police that were already

provided to Appellant during discovery and, therefore, there was no prejudice

to Appellant.   Id. at 8.

      The trial court noted:

      With respect to what the Commonwealth characterizes as the
      half-written statement of Amanda Cypher, the alleged
      co-[d]efendant[,] that it had found in the blue binder[, t]he
      Commonwealth represents that the information contained therein
      corelates with the oral statements of Cypher made to Officer
      [Christopher] Wagner and which Officer Wagner testified that
      Cypher made to him [on the first day of] trial. The Commonwealth
      represented moreover that it gave [d]efense [c]ounsel two audio
      recordings of Cypher’s statements prior to trial. When this written
      statement was discussed at the hearing on [Appellant’s oral
      motion to dismiss], both parties agreed that it would be proper to
      have Officer Wagner recalled if requested by the defense so that
      [Appellant] could cross-examine him on the circumstances
      surrounding Amanda Cypher giving the police this written
      statement.

Id. at 51.

      Ultimately, the trial court determined:

      While viewing the[] unusually discovered and undisclosed
      document… in conjunction with the circumstances under which the
      Commonwealth discovered [it] and the steps they took to
      immediately apprise [Appellant] of the fact that they found it, the
      trial court found] that neither granting a dismissal of the case nor
      granting a mistrial [was] warranted. The Commonwealth did not
      commit blatant prosecutorial misconduct and did not conceal the
      existence of [it] from [d]efense [c]ounsel.             Rather, the
      Commonwealth, upon knowledge that the[] document[] and
      information existed, immediately informed [Appellant.] There
      was no indication [] that the Commonwealth intentionally or
      maliciously concealed the document[] and information until after
      the start of trial. Moreover, the actual document[,] despite the[]


                                     -9-
J-S27010-21


      late discovery, [did] not prejudice [Appellant] to warrant dismissal
      or mistrial.

                                     ***

      Both the Commonwealth and [Appellant] agreed [to recall] Officer
      Wagner [as a witness] if requested at trial to give testimony to
      the circumstances leading to Amanda Cypher giving this written
      statement. And, furthermore, as Amanda Cypher [had] not yet
      been called at trial, [d]efense [c]ounsel would certainly be able to
      question [her] about the written statement at trial.

Id. at 51-55.

      We discern no trial court error or abuse of discretion in denying

Appellant’s motion to dismiss based upon the late-disclosed written statement

by Cypher. Here, similar to the facts of Burke, there was miscommunication

between the Commonwealth and the police that delayed the disclosure of

Cypher’s written statement.       There was simply no evidence that the

Commonwealth engaged in deliberate misconduct.               Furthermore, the

substance of the statements Cypher made in her written statement were

included in audio and video recordings made by the police and produced to

Appellant in a timely manner well before trial.    As such, Appellant did not

demonstrate prejudice by the late disclosure. Thus, we discern no abuse of

discretion in denying Appellant’s motion to dismiss.

      In his second issue presented, Appellant claims the trial court “erred

when it prohibited testimony by [his expert,] Dr. Lawrence Guzzardi regarding

how intoxication/drug use would have affected [Appellant’s] ability to form

intent to commit murder, as circumstantial evidence was presented at trial

from various witnesses regarding [Appellant’s] possible use of drugs and



                                     - 10 -
J-S27010-21



alcohol.” Appellant’s Brief at 21. Appellant argues that Dr. Guzzardi “opined

in [a] report that [Appellant] could not form the requisite mens rea on the

date of the murder because he ingested certain drugs and alcohol on the date

of the death.” Id. at 24. Appellant maintains that the trial court erred by

precluding Dr. Guzzardi’s testimony from trial because he opined in his report

that it was “highly unlikely” Appellant could form the requisite intent to commit

murder, because the doctor’s opinion was based on Appellant’s own

statements regarding his intoxication.         Id. at 24-25.   Instead, Appellant

suggests that “[i]t would have been appropriate to allow Dr. Guzzardi’s

testimony and allow the jurors to decide whether enough evidence based on

the testimony of other witnesses who were with [Appellant] that night to

support whether or not he was indeed under the influence of the drugs and/or

alcohol on the date in question.”5 Id. at 25. To support his argument that

the trial court should have allowed Dr. Guzzardi to testify regarding Appellant’s

ability to form intent on the night in question, Appellant points to the following

evidence elicited at trial:

       the owner of the house in which [Appellant] and victim were
       present [testified] that there was a burned piece of tin foil, which
       would have indicated drug use[;] another witness stated that he
       saw drugs in front of [co-defendant] Cypher and[;] there was
       testimony that [co-defendant] Cypher and [Appellant] were upset
       that the drugs they had purchased from [victim] Baker were not
       what they thought they were. [Appellant argues that t]he

____________________________________________


5   As will be discussed later, to prove diminished capacity due to voluntary
intoxication, a defendant must show that he was overwhelmed to the point
of losing his faculties and sensibilities.

                                          - 11 -
J-S27010-21


      testimony throughout the trial indicated a pattern of alcohol usage
      by persons in the house along with regular drug usage.

Id. at 25-26; see also id. at 27 (“[R]egarding Dr. Guzzardi’s testimony, there

were indications throughout the trial that [Appellant] likely could have

ingested drugs and alcohol throughout the evening.”).

      Here, in ruling on Dr. Guzzardi’s report and testimony prior to trial, the

trial court relied upon our Supreme Court’s decision in Commonwealth v.

Towles, 106 A.3d 591 (Pa. 2014). See Trial Court Opinion, 3/12/2019, at

4-7. In Towles, our Supreme Court held:

      Decisions regarding the admission of expert testimony are left
      within the trial court's sound discretion, and [an appellate court]
      will not disturb such decisions absent a clear abuse of discretion.
      An expert opinion may be based on inadmissible facts or facts not
      in evidence, including other expert opinions and hearsay
      statements, as long as such facts are of a type reasonably relied
      on by experts in that profession. [T]he trial court [has] sound
      discretion [] to make a preliminary determination as to whether
      the particular underlying facts are of a kind reasonably relied upon
      by experts in the particular field. …If an expert states an opinion,
      the expert must state the facts or data on which the opinion is
      based. However, an expert may not act as a mere conduit of
      hearsay or transmitter of extrajudicial information.

      […Towles’] self-serving statements were not of a type reasonably
      relied on by experts in toxicology. There is a distinction between
      an expert using basic facts provided by laymen to form an expert
      opinion, versus one who simply parrots out-of-court statements
      in court, thereby acting as a conduit for hearsay. In this case,
      there were no toxicology screens or tests performed on [Towles].
      The expert's report was simply [Towles’] firsthand narrative of the
      events on the night of the murder and a detailed account of his
      drug and alcohol consumption that night. Had the expert been
      permitted to testify to the facts contained in his report, he would
      have been merely relaying testimony [Towles] would have given
      had he taken the stand. Pennsylvania's Rules of Evidence do not
      provide a mechanism for a criminal defendant to decline to testify


                                     - 12 -
J-S27010-21


      and to avoid the rules of evidence by using an expert witness to
      introduce his story into the record. Accordingly, it was proper for
      the trial court to exclude the report from the jury's consideration
      and to prevent [Towles’] statements from reaching the jury via
      the expert's testimony.

Towles, 106 A.3d at 605–606 (internal citations, quotations, and original

brackets omitted).

      Upon review, we discern no abuse of discretion in the trial court’s ruling

on Dr. Guzzardi’s report and proffered trial testimony. Here, Appellant does

not dispute that Dr. Guzzardi’s opinions were based solely on Appellant’s

account of his purported intoxication. Appellant did not testify in this case

and, therefore, similarly to Towles, Appellant could not use Dr. Guzzardi as

a conduit for hearsay to introduce Appellant’s story into the record. Moreover,

Appellant simply has not shown there was other evidence to support Dr.

Guzzardi’s opinions.   Appellant admits that the evidence presented at trial

showed only that it was possible or likely he could have ingested drugs and

alcohol throughout the evening. Even the circumstantial evidence Appellant

cites in his appellate brief – burned aluminum foil in a common area of the

house where the crimes originated, narcotics witnessed in front of the

co-defendant, and/or a purported dispute with the victim over narcotics - does

not support Dr. Guzzardi’s proffered opinion that it was highly likely that

Appellant’s intoxication overwhelmed him to the point of losing his faculties

and sensibilities. Aside from his own statements to his expert, Appellant has

not shown any evidence to support the admission of Dr. Guzzardi’s proffered




                                    - 13 -
J-S27010-21



opinion. As such, we discern no trial court abuse of discretion and Appellant

is not entitled to relief.

      Next, Appellant argues that he was entitled to a jury instruction

regarding voluntary intoxication since circumstantial evidence of his drug and

alcohol use was established. Appellant’s Brief at 27. Appellant concedes that

a voluntary intoxication instruction is only warranted when there is evidence

that such intoxication overwhelmed the defendant to the point of losing his

faculties and sensibilities.   Id.   He claims, however, in this case, “[t]he

testimony regarding foil, purchasing drugs that evening, and the presence of

alcohol in the house where [Appellant] was for hours that evening supports

[his claim] that this instruction should have been given for consideration by

the jury.” Id. at 27-28.

      “[O]ur standard of review when considering the denial of jury

instructions is one of deference—an appellate court will reverse a court's

decision only when it abused its discretion or committed an error of law.”

Commonwealth v. Galvin, 985 A.2d 783, 788-789 (Pa. 2009).                  Our

Supreme Court has previously determined:

      A defense of diminished capacity negates the element of specific
      intent, and thus mitigates first-degree murder to third-degree
      murder. The mere fact of voluntary intoxication does not give rise
      to a diminished capacity defense. Rather, to prove diminished
      capacity due to voluntary intoxication, a defendant must show
      that he was overwhelmed to the point of losing his faculties and
      sensibilities. Evidence that the defendant lacked the ability to
      control his or her actions or acted impulsively is irrelevant to
      specific intent to kill, and thus is not admissible to support a
      diminished capacity defense.


                                      - 14 -
J-S27010-21


      [Our Supreme] Court has previously made clear that a jury
      instruction regarding diminished capacity due to voluntary
      intoxication is justified only when the record contains evidence
      that the accused was intoxicated to the point of losing his or her
      faculties or sensibilities. Evidence that the accused ingested
      alcohol or other intoxicating drug—without more—does not
      warrant a voluntary intoxication instruction[, especially when]
      there [is] no evidence that the [accused] exhibited any signs of
      intoxication or unusual behavior.

Commonwealth v. Padilla, 80 A.3d 1238, 1263 (Pa. 2013) (internal

citations and quotations omitted).

      Here, as discussed at length regarding Appellant’s proffered expert

toxicologist, Dr. Guzzardi, aside from Appellant’s own statements, there was

no evidence presented at trial that Appellant was intoxicated to the point of

losing his faculties or sensibilities.    The mere fact that Appellant ingested

alcohol or controlled substances prior to the crimes did not give rise to a

diminished capacity jury instruction.       In this case, there was no evidence

presented that Appellant exhibited signs of intoxication or unusual behavior.

Accordingly, the trial court properly declined to instruct the jury regarding

diminished capacity due to voluntary intoxication.

      In his last argument on appeal, Appellant contends that there was

insufficient evidence to support his murder convictions. Appellant’s Brief at

28-31. He claims that the Commonwealth “did not prove beyond a reasonable

doubt that [Appellant] was in fact the individual that struck or killed [] Baker.”

Id. at 29. Appellant claims the Commonwealth offered “no specific reason”

for Appellant to kill Baker and, therefore, failed to establish he possessed the

specific intent to kill. Id. at 31. Rather, Appellant argues that “the evidence

                                         - 15 -
J-S27010-21



pointed to the possibility that Amanda Cypher, who testified that she was

present at all times throughout this situation, actually killed [] Baker due to

[a debt dispute].” Id. at 28-29.

      This Court has previously stated:

      [W]e must determine whether the evidence admitted at trial, and
      all reasonable inferences drawn therefrom, when viewed in a light
      most favorable to the Commonwealth as verdict winner, support
      the conviction beyond a reasonable doubt. Critically important,
      we must draw all reasonable inferences from the evidence in favor
      of the Commonwealth as the verdict-winner. Where there is
      sufficient evidence to enable the trier of fact to find every element
      of the crime has been established beyond a reasonable doubt, the
      sufficiency of the evidence claim must fail. Of course, the
      evidence established at trial need not preclude every possibility of
      innocence and the fact-finder is free to believe all, part, or none
      of the evidence presented.

      The Commonwealth can meet its burden by wholly circumstantial
      evidence and any doubt about the defendant's guilt is to be
      resolved by the fact finder unless the evidence is so weak and
      inconclusive that, as a matter of law, no probability of fact can be
      drawn from the combined circumstances. It is improper for this
      Court to re-weigh the evidence and substitute our judgment for
      that of the fact-finder. Additionally, the entire record must be
      evaluated and all evidence actually received must be considered.

Commonwealth v. Watley, 81 A.3d 108, 113 (Pa. Super. 2013) (en banc)

(internal citations and quotations omitted).

      Our Supreme Court has held:

      In order to sustain a conviction for first[-]degree murder, the
      Commonwealth must prove (1) that the defendant acted with a
      specific intent to kill; (2) that a human being was unlawfully killed;
      (3) that the person accused did the killing; and (4) that the killing
      was done with deliberation. Specific intent to kill can be proven
      where the defendant knowingly applies deadly force to the person
      of another. Death caused by the use of a deadly weapon upon a
      vital part of the victim's body is sufficient to prove the specific

                                     - 16 -
J-S27010-21


       intent required for a conviction of first[-]degree murder.
       Furthermore, all co-conspirators to a murder may be found guilty
       of first[-]degree murder, regardless of which person actually
       inflicted the wound which resulted in death.

Commonwealth v. Small, 741 A.2d 666, 672 (Pa. 1999) (internal citations

and quotations omitted).

       Here, viewing the evidence as set forth in detail above in the light most

favorable to the Commonwealth as the verdict winner, as our standard of the

review requires, the Commonwealth established Appellant was the person that

applied deadly force to the victim.6 The evidence introduced at trial showed

that Appellant hit the victim in the head with a frying pan and his fists, stabbed

her upper torso multiple times with a knife, crushed her head with a large

rock, and set her body on fire twice with gasoline. The jury was free to believe

all, part, or none of the evidence presented and we may not substitute our

judgment for the fact-finder’s determinations.           Moreover, a co-conspirator

may be found guilty of murder, regardless of which person actually inflicted

the wound which resulted in death.             Appellant does not refute that he was

present for the murder. As such, Appellant’s suggestion that Cypher possibly

killed Baker is immaterial and does not entitle him to relief. Moreover, the

Commonwealth presented evidence at trial that soon after the murder the

police recovered samples of the victim’s DNA from underneath Appellant’s

fingernails. Accordingly, we conclude that the trial court presented sufficient

____________________________________________


6Appellant does not refute that the victim died from the use of deadly weapons
on vital parts of her body.


                                          - 17 -
J-S27010-21



evidence to support Appellant’s murder convictions. Accordingly, Appellant’s

final issue lacks merit.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/2022




                                   - 18 -